UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04108 Exact name of registrant as specified in charter: Oppenheimer Variable Account Funds on behalf of: Oppenheimer Balanced Fund VA, Oppenheimer Capital Appreciation Fund VA, Oppenheimer Core Bond Fund VA, Oppenheimer Global Securities Fund VA, Oppenheimer Global Strategic Income Fund VA, Oppenheimer High Income Fund VA, Oppenheimer Main Street Fund VA, Oppenheimer Main Street Small- & Mid-Cap Fund VA, Oppenheimer Small- & Mid-Cap Growth Fund VA, Oppenheimer Money Fund VA and Oppenheimer Value Fund VA Address of principal executive offices: 6803 South Tucson Way Centennial, CO 80112-3924 Name and address of agent for service: Arthur S. Gabinet, Executive Vice President & General Counsel OppenheimerFunds, Inc. Two World Financial Center 225 Liberty Street New York, NY 10281-1008 Registrant’s telephone number, including area code: 303-768-3200 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2011-06/30/2012 Item 1. Proxy Voting Record ***** FORM N-Px REPORT ***** ICA File Number: 811-04108
